PRESIDING JUSTICE HEIPLE, dissenting: Defendants, Eva Casazza, Elizabeth Chartier, and Kenneth Char-tier, were charged with the offenses of unlawful delivery of cannabis and unlawful possession of cannabis. Prior to trial, defendants filed a motion to suppress evidence seized during a search of Kenneth Char-tier’s yacht. Following a hearing, the trial court granted defendants’ motion to suppress, ruling that defendants’ consent to the search was not voluntary. The State appeals. Testimony at the suppression hearing revealed that on September 4, 1989, Investigator Joseph Farmer of the Will County sheriff’s department was investigating the death of a 17-year-old drowning victim the night before. Investigator Farmer had received information that on the night of September 3, 1989, the victim and several other youths had gone to the Three Rivers Marina for a party on a yacht moored there. The information received also indicated that while on the yacht, the youths drank beer and smoked marijuana. Investigator Farmer and other investigators arrived at the marina on the afternoon of September 4, 1990, and approached the yacht in question. Defendant Elizabeth Chartier met the investigators on the dock and, after being informed of the purpose of their visit, consented to their entry onto the yacht. Investigator Farmer then explained to Elizabeth that the sheriff’s department had been informed that the drowning victim and other youths had been on the yacht the night before drinking beer and smoking marijuana, and he requested her permission to search the yacht. Elizabeth told Investigator Farmer that the boat was in her husband’s name and that she would not consent to a search. At that point, Sergeant Jencon advised Elizabeth that the sheriff’s department had been in contact with the State’s Attorney’s office and that a search warrant could be obtained. Sergeant Jencon also informed her that the individuals on the yacht would have to leave the boat until the warrant was obtained. As the investigators, Elizabeth and her guests were leaving the yacht, they encountered Kenneth Chartier on the dock. Investigator Farmer informed Kenneth of the information received by the sheriff’s department, the reason for their investigation, and their desire to search the boat with Kenneth’s consent. Kenneth inquired what would happen if he did not consent, and Investigator Farmer told him a warrant could be obtained. Kenneth then gave his consent for a search of the yacht. Kenneth was advised of his constitutional rights and his right to refuse to consent to the search, and he signed both a constitutional rights form and a consent to search form. Kenneth accompanied the investigators and they boarded the yacht. During the search, evidence was seized which formulated the basis of the criminal charge. Following presentation of the foregoing evidence, the trial court determined that the consent to search form executed by Kenneth was not freely and voluntarily given. The trial court concluded that Kenneth’s consent was vitiated by the threats of the officers that they “would” obtain a search warrant and that the Chartiers and their guests would have to leave the yacht in the interim. The majority supports the trial court decision, stating that based on the evidence before the trial court, its decision was not clearly unreasonable and does not warrant disturbance. I disagree. The State must prove by a preponderance of the evidence that consent was voluntarily given in order to support a search undertaken pursuant to a consent form. (People v. Holliday (1983), 115 Ill. App. 3d 141.) Voluntariness, as it relates to consent searches, is a question of fact to be determined from the totality of all of the circumstances under which consent was given. (Schneckloth v. Bustamonte (1973), 412 U.S. 218, 36 L. Ed. 2d 854, 93 S. Ct. 2041; People v. Griffin (1987), 158 Ill. App. 3d 46.) In this instance the circumstances reveal that Kenneth Chartier was properly informed of his rights and voluntarily gave signed consent to a search of his yacht. The majority concludes that because the investigators informed defendants that a search warrant could be obtained and that the premises would be secured in the meantime, the trial court reasonably found that consent was not voluntary. However, it has been held that “securing a dwelling, on the basis of probable cause, to prevent the destruction or removal of evidence while a search warrant is being sought is not itself an unreasonable seizure of either the dwelling or its contents.” (Segura v. United States (1984), 468 U.S. 796, 810, 82 L. Ed. 2d 599, 612, 104 S. Ct. 3380, 3388.) The instant case involves a yacht which was being used as a dwelling for several persons over a holiday weekend; therefore, the reasoning of Segura is applicable. The sheriff’s department had received information indicating that defendants were hosting a party on their boat at which marijuana was present, and informed Kenneth of accepted procedures to ensure that any potential evidence was not removed from the yacht before a search warrant could be obtained. I do not believe this to be coercive so as to nullify Kenneth’s unambiguous, voluntary consent. Accordingly, I dissent.